                                                                                 FILED
                                                                          U.S. DISTI^ICT COURT
                                                                             BRUNSVv i"'' D!V.

                                                                                         Pii 1: 32

                        Stt tl)e QEniteb States! JBisitntt Cou^^nK
                        Jfor tlje ^otttI)cnt ©isftnct of (ieorgia^^'
                                       ^apcrosis! JBibisiion

              YAIGEL PESTANA HERNANDEZ,

                         Petitioner,                        CIVIL ACTION NO.: 5:19-cv-I04


                   V.



              WARDEN TRACY JOHNS,

                         Respondent.


                                                ORDER


                  After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 9.   Petitioner Yaigel Hernandez

              ("Hernandez") did not file Objections to this Report and

              Recommendation.     Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation, DISMISSES without prejudice

              Hernandez's 28 U.S.C. § 2241 Petition for failure to follow this


              Court's Order, DENIES as moot Respondent's Motion to Dismiss,

              and DIRECTS the Clerk of Court to CLOSE this case and enter the


              appropriate judgment of dismissal.        Additionally, the Court




AO 72A
(Rev. 8/82)
              DENIES Hernandez in forma pauperis status on appeal.

                  SO ORDERED, this          day of         C   u       , 2020




                                      HOlfr. L]^A GODBEY WOOD, JUDGE
                                      UNilTEy STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
